COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-03-041-CV





IN RE JAMES DENSON TADLOCK	RELATOR







------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

We have considered the real party in interest's “Motion To Dismiss Petition For Writ Of Mandamus.”  It is the court’s opinion that the motion should be granted because the issues presented in the Petition for Writ of Mandamus are moot.  We dismiss this original proceeding.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM

PANEL B:	WALKER, HOLMAN, and GARDNER, JJ.



DELIVERED: April 17, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.